Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application # 17/106,538 filed on 11/30/2020 in which Claims 1-21 are presented for examination.

Status of Claims
Claims 1-21 are presented for examination, of which Claims 1-21 are subject to a Restriction Election.  Claims 1-11 have been elected by the applicant as a result of the Restriction Election requirement, of which Claims 1-11 are allowable via Examiner’s Amendment, non-elected Claims 12-21 are canceled.

Applicant’s Most Recent Claim Set of 11/30/2020
Applicant’s most recent claim set of 11/30/2020 is considered to be the latest claim set under consideration by the examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Specification Par 353 Lines 1-19, associates with Claim(s) 1-11.
Species 2: 	Embodiment 2, Specification Par 364 Lines 1-18, associates with Claim(s) 12-15.
Species 3: 	Embodiment 3, Specification Par 368 Lines 1-21, associates with Claim(s) 16-21.

The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:
1.	A method for implementation of network security utilizing network route information.
 2.	A method for implementation of network load balancing utilizing network route information.
3.	A method for implementation of communications connectivity between applications over the internet.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Ali Makoui, Registration No. 45,536, on June 14, 2022, an election was made without traverse to prosecute the invention of Species 1: Claims 1-11.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ali Makoui on June 14, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 12, replace the line:
“by a control plane of the VSL stack:”
with the following:
“by a control plane of the VSL protocol stack:”

Regarding Claim 1, in Claim 1 Line(s) 17, replace the line:
“associated with the identity IP of a provider application endpoint;”
with the following:
“associated with the identity IP address of a provider application endpoint;”

Regarding Claim 1, in Claim 1 Line(s) 23, replace the line:
“the MAC address associated with the identity IP of the provider”
with the following:
“the MAC address associated with the identity IP address of the provider”

Regarding Claim 1, in Claim 1 Line(s) 25, replace the line:
“the identity IP of the provider application endpoint;”
with the following:
“the identity IP address of the provider application endpoint;”

Regarding Claim 1, in Claim 1 Line(s) 27, replace the line:
“to the VSL stack, the locator IP address different than the identity IP of the”
with the following:
“to the VSL protocol stack, the locator IP address different than the identity IP address of the”


Claim 4: (Currently Amended)
Regarding Claim 4, in Claim 4 Line(s) 3, replace the line:
“at a control plane of a VSL stack of a second physical host:”
with the following:
“at a control plane of a VSL protocol stack of a second physical host:”

Regarding Claim 4, in Claim 4 Line(s) 5, replace the line:
“the control plane of the VSL stack of the first physical host, wherein the VSL stack”
with the following:
“the control plane of the VSL protocol stack of the first physical host, wherein the VSL protocol stack”


Claim 5: (Currently Amended)
Regarding Claim 5 in Claim 5 Line(s) 2, replace the line:
“at the VSL stack of the second host:”
with the following:
“at the VSL protocol stack of the second host:”

Regarding Claim 5 in Claim 5 Line(s) 9, replace the line:
“VSL stack of the second physical host when the identity IP address of the provider”
with the following:
“VSL protocol stack of the second physical host when the identity IP address of the provider”


Claim 8: (Currently Amended)
Regarding Claim 8 in Claim 8 Line(s) 3, replace the line:
“at a data plane of the first physical host:”
with the following:
“at a data plane of the 

Regarding Claim 8 in Claim 8 Line(s) 9-10, replace the lines:
 “information of the provider application endpoint to generate a hash value on an L2 header, an L3 header, an L4 header, and a payload of the received packet;”
with the following:
“information of the provider application endpoint to generate a hash value on an Layer 2 (L2) header, an Layer 3 (L3) header, an Layer 4 (L4) header, and a payload of the received packet;”


Claim 9: (Currently Amended)
Regarding Claim 9 in Claim 9 Line(s) 2, replace the line:
“a user application running on a user space of the first physical host;”
with the following:
“a user application running on a user space of the 

Regarding Claim 9 in Claim 9 Line(s) 3, replace the line:
“a virtual machine (VM) running on the user space of the first physical host;”
with the following:
“a virtual machine (VM) running on the user space of the 

Regarding Claim 9 in Claim 9 Line(s) 4, replace the line:
“a container running on the user space of the first physical host;”
with the following:
“a container running on the user space of the 

Regarding Claim 9 in Claim 9 Line(s) 5, replace the line:
“a user application running in a VM on the user space of the first physical host; and”
with the following:
“a user application running in a VM on the user space of the 

Regarding Claim 9 in Claim 9 Line(s) 6, replace the line:
“a container running in a VM on the user space of the first physical host.”
with the following:
“a container running in a VM on the user space of the 


Claim 10: (Currently Amended)
Regarding Claim 10 in Claim 10 Line(s) 1, replace the line:
“The method of claim 1, wherein the first physical host is a router located between”
with the following:
“The method of claim 1, wherein the 


Claims 12-21: (Currently Canceled)


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are considered allowable.

The instant invention is directed to a method for implementation of network security utilizing network route information.

The closest prior art, as recited, Pierce US Patent Application Publication No. 2018/0219879 and Pang et al. US Patent Application Publication No. 2017/0099137, are also generally directed to various aspects of implementing network security utilizing network route information.  However, Pierce or Pang et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
although the combination of Pierce and Pang et al. teaches the implementation of security utilizing network route information, Pierce or Pang et al. fails to teach receiving service semantic configuration information for multiple services at a physical host that includes a virtual service layer protocol stack, in which the service semantic configuration information for each of the multiple services includes an identity internet protocol address for each of multiple application endpoints that provide the services, a passphrase, multiple transport identifications, with each of the multiple transport identifications identifying one or more of the multiple application endpoints as service providers and one or more of the multiple application endpoints as service consumers, over a control plane of the virtual service layer protocol stack, utilizing the passphrase of each service in generating a public/private key pair for each service provider, receiving a control plane message from each of the service providers application endpoints that includes a media access control address corresponding with the identity internet protocol address of the service providers application endpoint, defining route information for each of the service providers application endpoints by utilizing a combination of the service providers application endpoint’s generated public key, the service providers application endpoint’s media access control address corresponding with its identity internet protocol address, a locator IP address associated with an underlay network allocated to the virtual service layer protocol stack, the locator internet protocol address different than the identity internet protocol address of the service providers application endpoint, further combined with a session key of the service providers application endpoint, then distributing the route information of the service providers application endpoints to the underlay network.
When combined with the additional limitations found in Claim 1.

Therefore Claims 1-11 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Visuri et al - US_20140293829: Visuri et al teaches the establishment of wireless network connection based on access conditions.
Yamaguchi - US_20020178365: Yamaguchi teaches the controlling of access to network resources based on network connection security.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498